UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 1-12570 CE FRANKLIN LTD. (Exact name of registrant as specified in its charter) Suite 1800, 635 8th Avenue S.W. Calgary, Alberta, Canada T2P 3M3 (403) 531-5600 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common shares, no par value (Title of each class of securities covered by this Form) N/A (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) x Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) x Rule 12h-3(b)(1)(ii) o Rule 15d-6 o Approximate number of holders of record as of the certification or notice date: One. Pursuant to the requirements of the Securities Exchange Act of 1934, CE Franklin Ltd. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: August 3, 2012 By: /s/ Glen Arnelien Name: Glen Arnelien Title: Director and Assistant Treasurer
